

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT ("Agreement") has been made and entered into as of
this 20 th day of November, 2007, between the shareholders of Uranium
Acquisition Corp, Inc. ("Sellers"), and Odyssey Oil & Gas, Inc., a Florida
Corporation (the "Purchaser").
 
RECITALS
 
A. The parties hereto desire to effect a stock sale (the "Stock Sale") pursuant
to which Purchaser will purchase from the Sellers one hundred percent (100%) of
the outstanding common stock (the "Transferred Shares") of Uranium Acquisition
Corp, Inc. (the "Company"), (the "Company Stock"), to be purchased by Purchaser
for the consideration set forth herein. The Transferred Shares represent one
hundred percent (100%) of the issued and outstanding stock of the Company.
 
B. Pursuant to the Stock Sale, the Sellers will sell, and Purchaser will
purchase, the Transferred Shares.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto agree as follows and do thereby adopt this
Agreement.
 
ARTICLE I.
DEFINITIONS
 
The terms defined in this Article (except as otherwise expressly provided in
this Agreement) for all purposes of this Agreement shall have the respective
meanings specified in this Article.
 
"Affiliate" shall mean any entity controlling or controlled by another person,
under common control with another person, or controlled by any entity which
controls such person.
 
"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in the Agreement, and all amendments and
supplements, if any, to this Agreement.
 
"Closing" shall mean the closing of the Transaction at which the Closing
Documents shall be exchanged by the parties, except for those documents or other
items specifically required to be exchanged at a later time.
 
"Closing Date" shall mean November 20 , 2007 plus any extension as provided
herein, or such other date as agreed in writing to by the parties on which the
Closing occurs.
 
"Closing Documents" shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement.
 
"Code" shall mean the Internal Revenue of 1986, or any successor law, and
regulations issued by the Internal Revenue Service pursuant to the Internal
Revenue Code or any successor law.
 
"Encumbrance" shall mean any charge, claim, encumbrance, community property
interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting (in the case of any security), transfer, receipt of
income, or exercise of any other attribute of ownership other than (a) liens for
taxes not yet due and payable, or (b) liens that secure the ownership interests
of lessors of equipment.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"GAAP" shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods.
 
 
 

--------------------------------------------------------------------------------

 
"Investment Letter" shall mean the investment letter in the form attached hereto
as Appendix A.
 
"Material Adverse Effect" means any change (individually or in the aggregate) in
the general affairs, management, business, goodwill, results of operations,
condition (financial or otherwise), assets, liabilities or prospects (whether or
not the result thereof would be covered by insurance) that would be material and
adverse to the designated party.
 
"Ordinary Course of Business" shall mean actions consistent with the past
practices of the designated party which are similar in nature and style to
actions customarily taken by the designated party and which do not require, and
in the past have not received, specific authorization by the Board of Directors
of the designated party.
 
"SEC" shall mean the Securities and Exchange Commission.
 
"Securities Act" shall mean the Securities Act of 1933, as amended.
 
"Taxes" shall include federal, state and local income taxes, capital gains tax,
value-added taxes, franchise, personal property and real property taxes, levies,
assessments, tariffs, duties (including any customs duty), business license or
other fees, sales, use and any other taxes relating to the assets of the
designated party or the business of the designated party for all periods up to
and including the Closing Date, together with any related charge or amount,
including interest, fines, penalties and additions to tax, if any, arising out
of tax assessments.
 
"Transaction" shall mean the Stock Sale contemplated by this Agreement.
 


The following appendices and schedules are attached to and form part of this
Agreement:


APPENDICES
     
Description
     
Appendix A
Investment Letter
       
SCHEDULES
     
Description
     
Schedule 2.1
Selling Shareholder’s Share Ownership
   
Schedule 3.1.12
Purchaser SEC Documents


 
ARTICLE II.
THE TRANSACTION
 
2.1. Stock Sale. Subject to the terms and conditions of the Closing Documents,
the Sellers hereby agree to sell, transfer and deliver to Purchaser, and
Purchaser hereby agrees to purchase and accept, the Transferred Shares, in
consideration for the delivery of
 

a.  
5 (five) million rule 14 restricted common shares on signature hereof.

 

b.  
10 (ten) million rule 14 restricted common shares on receipt of a mining license
in the name of MCA Uranium One (Pty) ltd.

 
 
 

--------------------------------------------------------------------------------

 

c.  
25 (twenty five) million rule 14 restricted common shares within 18 months of
signature hereof upon the proving up of the Uranium Reserves being substantially
the same as per the “Summary of Geological Area and Write up” presented by
Mineral Capital Assets.

 
(the “Purchase Price”) by Purchaser to Sellers to be distributed pro-rata based
on share ownership of Uranium Acquisition Corp, Inc.. As per schedule 2.1.


2.2. Securities Law Matters.
 
2.2.1. Private Offering. The Parties understand that the Transferred Shares to
be acquired and delivered to the Sellers pursuant to the terms of this Agreement
will not be registered under the Securities Act, but will be transferred in
reliance upon exemptions available for private transactions, and that each is
relying upon the truth and accuracy of the representations set forth in the
Investment Letter signed by each of the Sellers and delivered concurrently with
the execution of this Agreement. Each certificate representing the Transferred
Shares in the name of the Sellers pursuant to the terms of this Agreement shall
bear the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE OPINION OF
COUNSEL ACCEPTABLE TO THIS CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Sellers. The Sellers hereby represent
and warrant to Purchaser that:
 
3.1.1. Organization of the Company;. The Company is duly organized, validly
existing, and in good standing under the laws of Florida and have all requisite
corporate power, franchises, and licenses to own their property and conduct the
business in which they are engaged. The Company and the Sellers have the full
power and authority (corporate or otherwise) to execute, deliver and perform
their respective obligations under this Agreement and the Closing Agreements to
which it is a party. A complete set of the Company’s corporate records,
including its Certificate of Incorporation, Bylaws, minutes, transfer records,
have been delivered or made available to Purchaser. The Company is duly
qualified and in good standing in every jurisdiction in which such qualification
is necessary, except to the extent the failure to be so qualified is not
reasonably expected to result in a Material Adverse Effect.
 
3.1.2. Capitalization; Ownership of Transferred Shares.
 
3.1.2.1. Uranium Acquisition Corp, Inc. has an authorized capital stock
consisting of 4,000 (four thousand) shares of common stock, par value 0.01 per
share, of which 4,000 (four thousand) shares are issued and outstanding. All of
the shares of Company Stock have been validly issued, fully paid, are
non-assessable, and were issued in compliance with any preemptive or similar
rights and in compliance with applicable federal and state securities laws. All
shares held by the Sellers were legally and validly issued in compliance with
appropriate and applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.2.2.The Company does not have any outstanding subscriptions, options,
preferred stock, rights, warrants, convertible securities or other agreements or
commitments to issue, or contracts or any other agreements obligating the
Company to issue, or to transfer from treasury, any shares of its capital stock
or membership interests, as applicable, of any class or kind, or securities
convertible into such stock or interests. No persons who are now holders of
Company Stock, and no persons who previously were holders of Company Stock, are
or ever were entitled to preemptive rights other than persons who exercised or
waived those rights.
 
3.1.2.3.There is no outstanding vote, plan, pending proposal or right of any
person to cause any redemption of Company Stock. Neither the Company nor any of
its Affiliates, is under any obligation, contract or other arrangement to
register (or maintain the registration of any of its or their securities under
federal or state securities laws.
 
3.1.2.4.Neither the Company nor the Sellers is a party to any agreement, voting
trust, proxy or other agreement or understanding of any character, whether
written or oral, with any other stockholders of the Company with respect to or
concerning the purchase, sale or transfer or voting of the Company Stock or any
other security of the Company.
 
3.1.2.5.Neither the Company nor the Sellers has any legal obligations, absolute
or contingent, to any other person or entity to sell the assets, or any capital
stock or any other security of the Company or any of its subsidiaries or affect
any merger, consolidation or other reorganization of the Company or any of its
subsidiaries or to enter into any agreement with respect thereto, except
pursuant to this Agreement.
 
3.1.2.6.The Sellers are the sole beneficial and record holders of the
Transferred Shares. The Sellers hold the Transferred Shares free and clear of
any Encumbrance of any kind whatsoever. The Transferred Shares represent
ninety-six point seven percent of the issued and outstanding common stock of the
Company.
 

 
3.1.3.
Subsidiaries. Uranium Acquisition Corp, Inc. owns a 49% (forty-nine percent)
interest in MCA Uranium One (Pty) Ltd a Corporation duly registered in South
Africa.

 
3.1.4. Real Estate. Seller does not own any real estate or any interest in any
real estate other than MCA Uranium One (Pty) Ltd owning the mining rights to a
uranium prospect known as Springbok Flats in the Bela Bela District, more fully
described as Leeukuil 500KR, Jurd 501 KR and Woburn 503KR and Mellow 504KR.
 
 3.1.5. Authority Relative to the Closing Documents; Enforceability. The Sellers
are not suffering from any legal disability which would: (a) prevent them from
executing, delivering or performing their obligations under the Closing
Documents or consummating the Transaction, (b) make such execution, delivery,
performance or consummation voidable or subject to necessary ratification, and
(c) require the signature or consent of any third party in connection therewith
for the Transaction to be binding and enforceable against the Sellers and their
property. The Closing Documents have been duly and validly executed and
delivered by the Sellers and each constitutes the legal, valid and binding
obligation of the Sellers, enforceable against them in accordance with their
respective terms, except insofar as the enforcement thereof may be limited by
the Insolvency/Equity Exceptions.
 
3.1.6. Title to Assets. The Company has good and marketable title free and clear
of any Encumbrance in and to all of the assets and properties identified to
Purchaser.
 
3.1.7. Material Contracts. Except as disclosed to Purchaser, the Company is not
a party to or bound by any agreement or contract.
 
 

--------------------------------------------------------------------------------

 


3.1.8. Compliance with Other Instruments; Consents. Neither the execution of any
Closing Document nor the consummation of the Transaction will conflict with,
violate or result in a breach or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default), or result in a
termination of, or accelerate the performance required by, or result in the
creation of any Encumbrance upon any assets of the Company under any provision
of the Articles of Incorporation, Bylaws, indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, statute, ordinance,
regulation or any other restriction of any kind or character to which the
Company is bound.
 
3.1.9. Litigation. There are no legal, administrative, arbitration or other
proceedings or claims pending against the Company, nor is the Company subject to
any existing judgment which might affect the financial condition, business,
property or prospects of the Company; nor has the Company received any inquiry
from an agency of the federal or of any state or local government about the
Transaction, or about any violation or possible violation of any law, regulation
or ordinance affecting its business or assets.
 
3.1.10. Taxes. The Company either: (a) has timely filed with the appropriate
taxing authority all Tax and information returns required to have been filed by
the Company or (b) has timely filed for any required extensions with regard to
such returns. All Taxes of the Company have been paid (or estimated Taxes have
been deposited) to the extent such payments are required prior to the date
hereof or accrued on the books of the Company. The returns were correct when
filed. There are no pending investigations of the Company concerning any Tax
returns by any federal, state or local Taxing authority, and there are no
federal, state, local or foreign Tax liens upon any of the Company’s assets.
 
3.1.11. Compliance with Law and Government Regulations. The Company is in
compliance with, and is not in violation of, applicable federal, state, local or
foreign statutes, laws and regulations (including without limitation, any
applicable environmental, building, zoning or other law, ordinance or
regulation) affecting the Company or its properties or the operation of its
business. The Company is not subject to any order, decree, judgment or other
sanction of any court, administrative agency or other tribunal.
 
3.1.12. Trade Names and Rights. The Company does not own any trademarks,
trademark registrations or applications, trade names, service marks, copyrights,
copyright registrations or applications. No person owns any trademark, trademark
registration or application, service mark, trade name, copyright or copyright
registration or application, the use of which is necessary or contemplated in
connection with the operation of the Company’s business.
 
3.1.13. Accuracy of Financial Statements. The Company and Sellers have not
delivered any audited financial statements of the Company as the Company was
only incorporated on August 9, 2007 and MCA Uranium One (Pty) Ltd was only
incorporated in October 2007 The books and records of the Company fully and
fairly reflect in all material respects all of its transactions, properties,
assets and liabilities.
 
3.1.14 Full Disclosure. None of the representations and warranties made by the
Sellers herein, or in any Closing Document furnished or to be furnished by them
hereunder contain or will contain any untrue statement of material fact, or
omits any material fact, the omission of which would be misleading.
 
3.2. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to Sellers that:
 
3.2.1. Organization of Purchaser. Purchaser is duly organized, validly existing,
and in good standing under the laws of the state of Florida and has all
requisite corporate power, franchises, and licenses to own its property and
conduct the business in which it is engaged. Purchaser has the full power and
authority (corporate or otherwise) to execute, deliver and perform its
obligations under this Agreement and the Closing Agreements to which it is a
party. A complete set of Purchaser’s corporate records, including its
Certificate of Incorporation, Bylaws, minutes, transfer records, have been
delivered or made available to Sellers. Purchaser is duly qualified and in good
standing as a foreign corporation in every jurisdiction in which such
qualification is necessary, except to the extent the failure to be so qualified
is not reasonably expected to result in a Material Adverse Effect.
 
 

--------------------------------------------------------------------------------

 
3.2.2. Capitalization; Ownership of Transferred Shares.
 
3.2.2.1.Purchaser has an authorized capital stock consisting of 250,000,000
shares of common stock, par value $0.0001 per share, of which 31,097,500 are
issued and outstanding and 20,000,000 shares of preferred stock of which no
shares are outstanding. All of the shares of Company Stock have been validly
issued, fully paid, are non-assessable, and were issued in compliance with
applicable federal and state securities laws. All shares held by the Sellers
were issued in compliance with federal and state securities laws.


3.2.2.2.Purchaser does not have any outstanding subscriptions, options,
preferred stock, rights, warrants, convertible securities or other agreements or
commitments to issue, or contracts or any other agreements obligating Purchaser
to issue, or to transfer from treasury, any shares of its capital stock or
membership interests, as applicable, of any class or kind, or securities
convertible into such stock or interests. No persons who are now holders of
Purchaser’s common stock, and no persons who previously were holders of
Purchaser’s common stock, are or ever were entitled to preemptive rights other
than persons who exercised or waived those rights.
 
3.2.2.3.There is no outstanding vote, plan, pending proposal or right of any
person to cause any redemption of Purchaser’s common stock. Neither Purchaser
nor any of its Affiliates, is under any obligation, contract or other
arrangement to register (or maintain the registration of any of its or their
securities under federal or state securities laws.
 
3.2.2.4.The Purchase Price Shares shall be validly issued from the Purchasers
authorized common stock.
 
3.2.3. Subsidiaries. Purchaser does not have any subsidiaries (whether held
directly or indirectly) or any equity investment in any corporation,
partnership, joint venture or other business, except as disclosed in the SEC
Documents.
 
3.2.4. Real Estate. Purchaser does not own any real estate or any interest in
any real estate, except as disclosed in the SEC Documents.
 
3.2.5. Authority Relative to the Closing Documents; Enforceability. Purchaser is
not suffering from any legal disability which would: (a) prevent it from
executing, delivering or performing its obligations under the Closing Documents
or consummating the Transaction, (b) make such execution, delivery, performance
or consummation voidable or subject to necessary ratification, and (c) require
the signature or consent of any third party in connection therewith for the
Transaction to be binding and enforceable against Purchaser and its property.
The Closing Documents have been duly and validly executed and delivered and each
constitutes the legal, valid and binding obligation, enforceable against
Purchaser in accordance with their respective terms, except insofar as the
enforcement thereof may be limited by the Insolvency/Equity Exceptions.
 
3.2.6. Material Contracts. Except as disclosed in the SEC Documents, Purchaser
is not a party to or bound by any agreement or contract. Purchaser represents
and warrants that all of its Material Contracts are terminable unilaterally by
Purchaser without penalty or restriction or have already been properly
terminated.
 
3.2.7. Labor Matters. There are presently no employment or consulting contracts
with, or covenants against competition by, any present or former employees of
Purchaser. Purchaser has no employees other than its sole officer.
 
 

--------------------------------------------------------------------------------

 
3.2.8. Compliance with Other Instruments; Consents. Neither the execution of any
Closing Document nor the consummation of the Transaction will conflict with,
violate or result in a breach or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default), or result in a
termination of, or accelerate the performance required by, or result in the
creation of any Encumbrance upon any assets of Purchaser under any provision of
the Articles of Incorporation, Bylaws, indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, statute, ordinance,
regulation or any other restriction of any kind or character to which Purchaser
is bound.
 
3.2.9. Financial Statements. Purchaser’s audited financial statements (the
"Purchaser Financial Statements") for the year ended December 31, 2006 and
unaudited quarterly financial statements for the 9 month period ended September
30, 2007, copies of which have been delivered to Seller, are true and complete
in all material respects, and have been prepared in accordance with GAAP for the
period covered by such statements, and fairly present, in accordance with GAAP,
the properties, assets and financial condition of Purchaser, and results of its
operations as of the dates and for the periods covered thereby. Except as may be
disclosed in the SEC Documents, there has been no material adverse change in the
business operations, assets, properties, prospects or condition (financial or
otherwise) of Purchaser, taken as a whole, from that reflected in the Purchaser
Financial Statements. As of the Closing date, Purchaser does not have any debts,
liabilities or obligations of any nature, whether accrued, absolute, un-matured,
contingent, or otherwise, whether due or to become due. There are and will be at
closing no accounts payable and no liabilities owed by Purchaser.
 
3.2.10. Litigation. There are no legal, administrative, arbitration or other
proceedings or claims pending against Purchaser, nor is Purchaser subject to any
existing judgment which might affect the financial condition, business, property
or prospects of Purchaser; nor has Purchaser received any inquiry from an agency
of the federal or of any state or local government about the Transaction, or
about any violation or possible violation of any law, regulation or ordinance
affecting its business or assets.
 
3.2.11. SEC Documents. Purchaser has furnished or made available to Sellers a
true and complete copy of each report, schedule, registration statement and
proxy statement filed by Purchaser with the SEC since the inception of Purchaser
(as such documents have since the time of their filing been amended, the "SEC
Documents"), a list of which is attached as Schedule 3.1.12. Purchaser has
timely filed with the SEC all documents required to have been filed pursuant to
the Securities Act and the Exchange Act. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Documents, and none of
the SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
3.2.12. Taxes. Purchaser either: (a) has timely filed with the appropriate
taxing authority all Tax and information returns required to have been filed by
Purchaser or (b) has timely filed for any required extensions with regard to
such returns. All Taxes of Purchaser have been paid (or estimated Taxes have
been deposited) to the extent such payments are required prior to the date
hereof or accrued on the books of Purchaser. The returns were correct when
filed. There are no pending investigations of Purchaser concerning any Tax
returns by any federal, state or local Taxing authority, and there are no
federal, state, local or foreign Tax liens upon any of Purchaser’s assets.
 
3.2.13. Compliance with Law and Government Regulations. Purchaser is in
compliance with, and is not in violation of, applicable federal, state, local or
foreign statutes, laws and regulations (including without limitation, any
applicable environmental, building, zoning or other law, ordinance or
regulation) affecting Purchaser or its properties or the operation of its
business. Purchaser is not subject to any order, decree, judgment or other
sanction of any court, administrative agency or other tribunal.
 
 
 

--------------------------------------------------------------------------------

 
3.2.14. Trade Names and Rights. Purchaser does not use any trademark, service
mark, trade name, or copyright in its business, nor does it own any trademarks,
trademark registrations or applications, trade names, service marks, copyrights,
copyright registrations or applications. No person owns any trademark, trademark
registration or application, service mark, trade name, copyright or copyright
registration or application, the use of which is necessary or contemplated in
connection with the operation of Purchaser’s business.


3.2.15. OTCBB Status. Purchaser is currently eligible for trading on the OTCBB,
and Purchaser does not have any reason to believe that its current market makers
will cease to make a market following the Closing.
 
3.2.16. Investment Company Act. Purchaser is not, and upon completion of the
Transaction will not be, subject to registration as an investment company under
the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.
 
3.2.17. Full Disclosure. None of the representations and warranties made by
Purchaser herein, or in any Closing Document furnished or to be furnished by
them hereunder contain or will contain any untrue statement of material fact, or
omits any material fact, the omission of which would be misleading.
 


ARTICLE IV.
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
 
4.1. Filing with Securities and Exchange Commission. Upon the consummation of
this Agreement, if required to do so by law, Purchaser shall file with the SEC
an Information Statement on Schedule 14F (the "Schedule 14F") or such other
documents as may be required, disclosing the anticipated resignation of the
current directors and appointment of the anticipated new directors as provided
herein, in a form that will satisfy the requirements of law. The parties agree
to cooperate in the preparation and filing of such report or any other filings
to be filed with the SEC.
 
4.2. Brokers or Finders. Each party agrees to hold the others harmless and to
indemnify them against the claims of any persons or entities claiming to be
entitled to any brokerage commission, finder’s fee, advisory fee or like payment
from such other party based upon actions of the indemnifying party in connection
with the Transaction.
 
ARTICLE V.
CLOSING DELIVERIES
 
5.1. The Closing. The Closing shall take place on or before the Closing Date
(unless such date is extended by the mutual agreement of the parties) at such
location as agreed to by the parties. Notwithstanding the location of the
Closing, each party agrees that the Closing may be completed by the exchange of
undertakings between the respective legal counsel for the Sellers and Purchaser,
provided such undertakings are satisfactory to each party’s respective legal
counsel.
 
5.2. Deliveries by the Purchaser. Purchaser hereby agrees to deliver, or cause
to be delivered, to Sellers the following items on Closing:
 
5.2.1. Certified Resolutions. Copies of the resolutions, certified by an officer
of the Company, of the Board of Directors of the Company approving the terms of
this Agreement, and a copy of the resolution of the shareholders of the Company
approving the sale of the Transferred Shares.
 
5.2.2. Stock Certificates. A stock certificate or certificates representing the
Purchase Price Shares issued in the name of Sellers.
 
5.2.3. SEC Filings. Evidence that all SEC filings have been properly certified
and filed with the SEC.
 
 

--------------------------------------------------------------------------------

 
5.2.4. Transfer Agent Direction. A direction of Purchaser to its transfer agent
to register the Purchase Price Shares in the name of the Sellers with the legend
set forth in paragraph 2.2.1 of this Agreement or such legend as is otherwise
required by law.
 
5.3. Deliveries by Sellers. Sellers hereby agree to deliver to the Purchaser the
following items on Closing:
 
5.3.1. Certified Resolutions. Copies of the resolutions, certified by an officer
of the Company, of the Board of Directors of the Company approving the terms of
this Agreement, and a copy of the resolution of the shareholders of the Company
approving the sale of the Transferred Shares.
 
5.3.2. Stock Certificates. A stock certificate or certificates representing the
Transferred Shares, together with such stock powers, legal opinions and all
other documentation required by the Company's transfer agent to reissue such
shares in the name of Purchaser.
 
5.3.3. Investment Letter. The Investment Letter, executed by the Sellers.
 
5.3.4. Transfer Agent Direction. A direction of the Company to the Company’s
transfer agent to register the Transferred Shares in the name of the Purchaser
with the legend set forth in paragraph 2.2.1 of this Agreement or such legend as
is otherwise required by law.
 
5.3.5. Resignations. A copy of the resignations of the existing directors and
officers of Seller, to be effective as of the Resignation Date.
 


ARTICLE VI.
CONDITIONS PRECEDENT TO PURCHASER’ OBLIGATION TO CLOSE


Purchaser’s obligation to purchase the Transferred Shares and to take the other
actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by Purchaser, in whole or in part):
 
6.1. Performance of Covenants. The Sellers shall have performed all covenants
and agreements required to be completed prior to or on closing, including
completion of the deliveries required by Section 5.3 of this Agreement.


6.2. Accuracy of Representations. All of Sellers’ representations and warranties
in this Agreement (considered collectively), and each of Sellers’
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.
  
 
ARTICLE VII.
CONDITIONS PRECEDENT TO SELLERS’S OBLIGATION TO CLOSE


The Sellers’ obligation to sell the Transferred Shares and to take the other
actions required to be taken by Sellers at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by the Sellers, in whole or in part):
 
7.1. Performance of Covenants. Purchaser shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Section 5.2 of this Agreement.


7.2. Accuracy of Representations. All of Purchaser’s representations and
warranties in this Agreement (considered collectively), and each of Purchaser’s
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII.
SURVIVAL OF REPRESENTATIONS


8.1. Representations to Survive Closing.  The representations and warranties of
the Sellers and Purchaser contained herein or in any document furnished pursuant
hereto shall survive the Closing of the Transaction for a period of one year
following the Closing. Each party acknowledges and agrees that, except as
expressly set forth in this Agreement or any Closing Document, no party has made
(and no party is relying on) any representation or warranties of any nature,
express or implied, regarding any or relating to any of the transactions
contemplated by this Agreement.
 
ARTICLE IX.
MISCELLANEOUS
 
9.1. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed delivered if delivered by hand, by
telecopier, by courier or mailed by certified or registered mail, postage
prepaid, addressed to the following persons at their last know or provided
address:
 
If to the Sellers: Uranium Acquisition Corp, Inc.
c/o Conley Cooke
1 Montrose Road
Hurlingham
Sandton, 2196
South Africa
+27 (11) 783-4893
facsimile +27 (11) 783-1104


If to Purchaser: Odyssey Oil & Gas, Inc.
Arthur Johnson
President
P.O.Box 363
Rivonia, 2128
South Africa
+27 (11) 807-1446
Facsimilie +27 (11) 807-1449




9.2. Assignability and Parties in Interest. This Agreement shall not be
assignable by any of the parties hereto without the consent of all other parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors. Nothing in this Agreement is
intended to confer, expressly or by implication, upon any other person any
rights or remedies under or by reason of this Agreement.
 
9.3. Expenses. Each party shall bear its own expenses and costs, including the
fees of any attorney retained by it, incurred in connection with the preparation
of the Closing Documents and consummation of the Transaction.
 
9.4. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida. Each of the
parties hereto consents to the personal jurisdiction of the federal and state
courts in the State of Florida in connection with any action arising under or
brought with respect to this Agreement.
 
9.5. Counterparts. This Agreement may be executed as of the same effective date
in one or more counterparts, each of which shall be deemed an original.
 
 

--------------------------------------------------------------------------------

 
9.6. Headings. The headings and subheadings contained in this Agreement are
included solely for ease of reference, and are not intended to give a full
description of the contents of any particular Section and shall not be given any
weight whatever in interpreting any provision of this Agreement.
 
9.7. Pronouns, Etc. Use of male, female and neuter pronouns in the singular or
plural shall be understood to include each of the other pronouns as the context
requires. The word "and" includes the word "or". The word "or" is disjunctive
but not necessarily exclusive.
 
9.8. Complete Agreement. This Agreement, the Appendices hereto, and the
documents delivered pursuant hereto or referred to herein or therein contain the
entire agreement between the parties with respect to the Transaction and, except
as provided herein, supersede all previous negotiations, commitments and
writings.
 
9.9. Modifications, Amendments and Waivers. This Agreement shall not be modified
or amended except by a writing signed by each of the parties hereto. Prior to
the Closing, the Sellers may amend any of the disclosure schedules referenced
herein by giving the other party notice of such amendments. If such amended
disclosures reveal material adverse information about the Company, Purchaser may
terminate this Agreement without liability to the Sellers.
 
9.10. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the Transaction
is not affected in any manner adverse to any party hereto. Upon any such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in any acceptable manner to the end that the Transaction are
consummated to the extent possible.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
PURCHASER:
 


 
By /s/ Arthur Johnson                                        
Arthur Johnson : President: Odyssey Oil & Gas, Inc.
 


 
SELLERS:
 

 
 
By /s/ Conley Cooke                                           
Conley Cooke: President: Uranium Acquisition Corp, Inc.




 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 
INVESTMENT LETTER
 
November 20th, 2007






Odyssey Oil & Gas, Inc.
P.O.Box 363
Rivonia, 2128
South Africa


Dear Sir:


In connection with the purchase of 5,000,000 shares of the common stock (the
“Shares”) of Odyssey Oil & Gas, Inc. (the “Corporation”) by Uranium Acquisition
Corp, Inc. (the “Purchasers”) pursuant to a share purchase agreement dated the
20h day of November, 2007 (the “Share Purchase Agreement”), the undersigned (the
“Purchaser”), owner of 5,000,000 common shares approves the Stock Purchase
Agreement and hereby makes the following acknowledgments, representations and
warranties:


1.  Investment Intent. The Purchaser is acquiring the Shares for investment
solely for his/her/its own account and not with a present view to any
distribution, transfer or resale to others, including any “distribution” within
the meaning of Securities Act of 1933, as amended, (the “Securities Act”). The
Purchaser understands that the Shares have not and will not be registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends on, among
other things, the bona fide nature of the investment intent and the accuracy of
my representations made herein.
 
2.  Financial Ability. The Purchaser is financially able to bear the economic
risks of an investment in the Corporation and has no need for liquidity in this
investment. Furthermore, the financial capacity of the Purchaser is of such a
proportion that the total cost of the Purchaser’s commitment is not material
when compared with his total committed capital. The Purchaser is financially
able to suffer a complete loss of this investment.
 
3.  Experience. The Purchaser has such knowledge and experience in financial and
business matters in general and with respect to investments of a nature similar
to that evidenced by the Shares so as to be capable, by reason of such knowledge
and experience, of evaluating the merits and risks of, and making an informed
business decision with regard to, and protecting his own interests in connection
with, the acquisition of the Shares.
 
4.  Review of Prospectus and Financial Statements. The Purchaser has been
provided with and had the opportunity to review all filings made by the
Corporation with the United States Securities and Exchange Commission, as
disclosed in the Share Purchase Agreement and available at the SEC’s web site at
www.sec.gov.
 
5.  Limited Public Market. The Purchaser understands that a limited public
market now exists for any of the securities of the Corporation and that the
Corporation has made no assurances that a more active public market will ever
exist for the Corporation’s securities.
 
6.  Restricted Legend. The Purchaser acknowledges that certificates representing
the Shares will bear a legend substantially as follows:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.
 
 

--------------------------------------------------------------------------------

 
 
7.  Stock Transfer. The Purchaser is aware that stop-transfer instructions will
be given to the transfer agent of the common stock of the Corporation to prevent
any unauthorized or illegal transfer of the Shares.
 
8.  Reliance for Exemptions. The Purchaser understands that the Shares are being
transferred to him pursuant to exemptions from the registration requirements of
federal and applicable state securities laws and acknowledges that he is relying
upon the investment and other representations made herein as the basis for such
exemptions.
 
9.  Accuracy of Purchaser Representations. The Purchaser represents that the
information and representations contained in this letter are true, correct and
complete.
 
Dated: November 20 , 2007


By /s/ Conley Cooke                                                
Conley Cooke


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1


 




Shareholder
Uranium Acquisition Corp, Inc. Shares
Odyssey Oil & Gas, Inc. Shares
     
Conley Cooke
4,000
5,000,000
                 
Total
4,000
5,000,000


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.1.12
 
COMPANY SEC DOCUMENTS
 
SEC Filings



 
Filing
Date of Filing
       
Form SB-2
June 19, 2003
       
Form SB-2/A
August 27, 2003
       
Form SB-2/A
November 14, 2003
       
Form SB-2/A
January 7, 2004
       
Form SB-2/A
January 29, 2004
       
Form SB-2/A
February 12, 2004
       
Form 8-K
March 11, 2004
       
Form 10-QSB
March 15, 2004
       
Form 10-QSB
June 9, 2004
       
Form 10-QSB/A
July 13, 2004
       
Form NT-10K
October 29, 2004
       
Form 10-KSB
November 15, 2004
       
Form 10-QSB
December 10, 2004
       
Form 10-QSB
March 11, 2005
       
Form 10-QSB
June 14, 2005
       
Form 8-K
September 29, 2005
       
Form 8-K
October 11, 2005
       
Form SC 13D
October 19, 2005
       
Form 3
October 19, 2005
       
Form Pre 14C
October 24, 2005
       
Form NT-10K
November 15, 2005
       
Form 10-QSB
November 15, 2005
       
Form 10-KSB
April 13, 2006
       
Form 8-K
April 26, 2006

 
 
 

--------------------------------------------------------------------------------

 
 
 
Form 8-K/A
May 1, 2006
       
Form 8-K
May 1, 2006
       
Form NT-10Q
May 16, 2006
       
Form 10-QSB
June 8, 2006
       
Form 10-KSB/A
June 19, 2006
       
Form 10-KSB/A
July 10, 2006
       
Form NT-10Q
August 14, 2006
       
Form 10-QSB
August 18, 2006
       
Form 10-KSB/A
November 8, 2006
       
Form 10-QSB/A
November 9, 2006
       
Form 10-QSB/A
November 9, 2006
       
Form 10-QSB
November 14, 2006
       
Form 10-QSB/A
December 28, 2006
       
Form 10-QSB/A
February 16, 2007
       
Form 10-QSB/A
February 16, 2007
       
Form 10-KSB
March 30, 2007
       
Form 10-QSB
May 15, 2007
       
Form 10-QSB
July 27, 2007
       
Form 10-QSB
November 2, 2007

 
 
 

--------------------------------------------------------------------------------

 
 